Citation Nr: 1413830	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-26 640	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1987.  He died in December 2005, and the Appellant is his surviving spouse.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the in Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the Appellant appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that denied entitlement to service connection for the cause of the Veteran's death.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Appellant responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the August 2011 Board decision is vacated 



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals